Name: COMMISSION REGULATION (EEC) No 2762/93 of 7 October 1993 amending Regulation (EEC) No 1316/93 on implementing rules for administering an annual quota of 1Ã 000 tonnes of cheese and curd, opened by the Community in respect of Sweden
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy
 Date Published: nan

 8 . 10 . 93 Official Journal of the European Communities No L 251 /7 COMMISSION REGULATION (EEC) No 2762/93 of 7 October 1993 amending Regulation (EEC) No 1316/93 on implementing rules for administering an annual quota of 1 000 tonnes of cheese and curd, opened by the Community in respect of Sweden Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 laying down certain provisions for the application of the Bilateral Agreements on agriculture between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden of the other part ('), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 1316/93 (2) lays down detailed implementing rules for administering the annual tariff quota of 1 000 tonnes of cheese and curd, opened by the Community in respect of Sweden ; whereas verification has shown that the provisions of Article 2 of that Regulation need not apply when import licences are applied for ; whereas Article 2 is therefore superfluous and should be deleted as from the entry into force of that Regulation ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1316/93 is hereby deleted. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 113, 7. 5. 1993, p . 1 . (2) OJ No L 132, 29. 5. 1993, p . 73 .